Per Curiam.
The respondent is charged with having neglected the case of a client named Falagan, who was imprisoned in the city penitentiary, with having ignored inquiries about the case made by his client and by social service workers and with having failed to reply to inquiries seeking the return of the fee paid as well as the return of a savings bank pass book intrusted to him by the client. On the hearing before an official referee, the respondent testified that he had been retained by Falagan merely to look up the law respecting a writ of habeas corpus, and that having done so he found there was no basis for applying for such a writ. He further testified that he was then engaged in the trial of a lengthy criminal case and he notified Falagan that he would be unable to do anything further until after the completion of that case.
Since these charges were presented, the respondent paid over to his client the full amount of his fee. In view of this fact and the other mitigating circumstances, disciplinary action will be limited to a censure.
Present — Martin, P. J., O’Malley, Glennon, Cohn and Callahan, JJ.
Respondent censured.